Name: Commission Implementing Regulation (EU) 2017/1907 of 18 October 2017 concerning the authorisation of a preparation of Lactobacillus plantarum (KKP/593/p and KKP/788/p) and Lactobacillus buchneri (KKP/907/p) as a feed additive for cattle and sheep (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  food technology;  marketing
 Date Published: nan

 19.10.2017 EN Official Journal of the European Union L 269/36 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1907 of 18 October 2017 concerning the authorisation of a preparation of Lactobacillus plantarum (KKP/593/p and KKP/788/p) and Lactobacillus buchneri (KKP/907/p) as a feed additive for cattle and sheep (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 9(2) thereof, Whereas: (1) Regulation (EC) No 1831/2003 provides for the authorisation of additives for use in animal nutrition and for the grounds and procedures for granting such authorisation. (2) In accordance with Article 7 of Regulation (EC) No 1831/2003 an application was submitted for the authorisation of a preparation of two strains of Lactobacillus plantarum (KKP/593/p and KKP/788/p) and of Lactobacillus buchneri (KKP/907/p). That application was accompanied by the particulars and documents required under Article 7(3) of Regulation (EC) No 1831/2003. (3) That application concerns the authorisation of the preparation of Lactobacillus plantarum (KKP/593/p and KKP/788/p) and Lactobacillus buchneri (KKP/907/p) as a feed additive for cattle and sheep to be classified in the additive category technological additives. (4) The European Food Safety Authority (the Authority) concluded in its opinion of 4 December 2013 (2) that, under the proposed conditions of use, the preparation of Lactobacillus plantarum (KKP/593/p and KKP/788/p) and Lactobacillus buchneri (KKP/907/p) does not have an adverse effect on animal health, human health or the environment. The Authority also concluded that the preparation concerned has the potential to improve the production of silage from easy, moderately difficult and difficult to ensile forage materials. The Authority does not consider that there is a need for specific requirements of post-market monitoring. It also verified the report on the method of analysis of the feed additive in feed submitted by the Reference Laboratory set up by Regulation (EC) No 1831/2003. (5) The assessment of the preparation of Lactobacillus plantarum (KKP/593/p and KKP/788/p) and Lactobacillus buchneri (KKP/907/p) shows that the conditions for authorisation, as provided for in Article 5 of Regulation (EC) No 1831/2003, are satisfied. Accordingly, the use of that preparation should be authorised as specified in the Annex to this Regulation. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The preparation specified in the Annex, belonging to the additive category technological additives and to the functional group silage additives, is authorised as an additive in animal nutrition, subject to the conditions laid down in that Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 268, 18.10.2003, p. 29. (2) EFSA Journal 2014; 12(1):3529. ANNEX Identification number of the additive Additive Composition, chemical formula, description, analytical method Species or category of animal Maximum age Minimum content Maximum content Other provisions End of period of authorisation CFU of additive/kg of fresh material Technological additives: silage additives 1k20754 Lactobacillus plantarum KKP/593/p Lactobacillus plantarum KKP/788/p Lactobacillus buchneri KKP/907/p Additive composition Preparation of Lactobacillus plantarum KKP/593/p, Lactobacillus plantarum KKP/788/p and Lactobacillus buchneri KKP/907/p containing a minimum of 1 Ã  109 CFU/g additive, with a ration of 4:4:1 (Lactobacillus plantarum KKP/593/p: Lactobacillus plantarum KKP/788/p: Lactobacillus buchneri KKP/907/p) Characterisation of the active substance Viable cells of Lactobacillus plantarum KKP/593/p, Lactobacillus plantarum KKP/788/p and Lactobacillus buchneri KKP/907p. Analytical method (1) Enumeration in the feed additive: spread plate method on MRS agar (EN 15787). Identification of the feed additive: Pulsed Field Gel Electrophoresis (PFGE). Cattle Sheep    1. In the directions for use of the additive and premixtures, the storage conditions shall be indicated. 2. Minimum content of the additive when used without combination with other micro-organisms as silage additives: 1 Ã  108 CFU/kg of fresh material. 3. For users of the additive and premixtures, feed business operators shall establish operational procedures and organisational measures to address potential risks resulting from their use. Where those risks cannot be eliminated or reduced to a minimum by such procedures and measures, the additive and premixtures shall be used with personal protective equipment, including breathing protection. 8 November 2027 (1) Details of the analytical methods are available at the following address of the Reference Laboratory: https://ec.europa.eu/jrc/en/eurl/feed-additives/evaluation-reports